 

Co Se HN NHN DA FP WD NY =

NO wpe NH WH NH NY NY NY NO HR RR Fe ee S| EF S|
Co DT HN OH FP WO NY YF DOD OO CN HD A FP W NY KH O&O

Case 4:19-cr-01337-CKJ-MSA Document 1 Filed 05/22/19 Page 1 of 2

e oF

MICHAEL BAILEY cr ED
United States. Attorney

istrict 0 zona .
Angela W. Woolridge POHQMAY 22 PM Ui h2
Assistant U.S. Attorney cp im mreteT f
Arizona State Bar No. 022079 CLERK US Bis ie tent
United States Courthouse SIS TRGT GF ARICA
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300
Email: angela.woolridge@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

CR19-01337 TUC-CKJ(MSD)

 

 

United States of America, INDICTMENT

Plaintiff, Violation:

vs. 18 U.S.C. § 554(a)
Smuggling Goods From the United
Jesus Adrian Ramirez, tates}
Count 1
Defendant.
THE GRAND JURY CHARGES:
COUNT 1

Between or about June 21, 2018, and June 27, 2018, at or near Nogales, in the
District of Arizona, JESUS ADRIAN RAMIREZ knowingly exported and sent from the
United States, and attempted to export and send from the United States, any merchandise,
article, or object contrary to any law or regulation of the United States, and received,
concealed, bought, sold, and in any manner facilitated the transportation, concealment, and
sale of such merchandise, article or object, to wit, firearms and firearm components,
including: one 40 round AK-47 variant firearm magazine, two AK-47 variant firearm
barrels, two AK-47 variant firearm bolts, two AK-47 variant firearm bolt springs, two AK-
47 variant firearm gas pistons, and one AR variant firearm unfinished lower receiver;
knowing the same to be intended for exportation contrary to any law or regulation of the

United States, to wit: Title 22, United States Code, Section 2778; Title 22, Code of Federal

 
 

So eo NI DN DA SF WD HN

DO NO NH HW HN NH HMO NY HY He eee ee ee Ee
oN NO ON SF WD NY KH DO OHO OH DHA FP WOW NY YH OC

 

Case 4:19-cr-01337-CKJ-MSA Document 1 Filed 05/22/19 Page 2 of 2

Regulations, Part 121.1; and Title 22, Code of Federal Regulations, Part 123.1; in violation
of Title 18, United States Code, Section 554(a).

 

A TRUE BILL
{s/
Presiding Juror
MICHAEL BAILEY
United States Attorney REDACTED FOR
District of Arizona PUBLIC DISCLOSURE
fs/

Assistant U.S. Attorney
Dated: May 22, 2019

United States of America v. Jesus Adrian Ramirez
Indictment Page 2 of 2

 

 
